IIowe, J.
The bill of exchange sued upon in this case matured on the fourth December, 1861, and the suit was not instituted until the eighteenth January, 1868. Neither interruption nor renunciation of prescription is shown. The plea of prescription of five years filed in the court below should have been sustained. Rabel v. Pourciau, 20 An. 132; Smith v. Stewart, lately decided.
It is therefore ordered that the judgment appealed from be reversed, and that there be judgment for the defendants, with costs in both courts.